Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Applicant claims a first, second, and third storage part in claims 1-4 and 6-11. Applicant discloses that the first storage part previously stores display part data that simulate a display mode of the working machine display device for each of the working machine (see paragraph 6) and working machine master table M corresponds to it.(see paragraph 40) The second storage part sequentially stores machine state data representing the machine state information acquired from the working machine (see paragraph 6) and corresponds to machine state information transaction table T. (see paragraph 47) The third storage part discloses that the working machine master table M corresponds to a “third storage part” that stores the operating part data that simulates the arrangement mode of switches and the like on the working machine operating device for each working machine. (see paragraph 44). This is interpreted as data being stored generically in a memory or equivalent computer storage. Therefore as long as the different individual data are stored, they are interpreted to have been stored in different parts.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



In the instant cases, the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the system

	Referring to claims 1 and 9-10,

a first storage part that previously stores display part data that is used for simulating the visual display format of the maintenance screen displayed in the working machine display device for each of the plurality of working machines, wherein the display part data includes information identifying a respective visual display format associated with each working machine of the plurality of working machines; a second storage part that sequentially stores machine state data representing a machine state information acquired, together with a working machine ID for identifying a working machine and date and time information, from the working machines; 

and a display processing part that generates a maintenance simulated -2-Patent Application No. 16/071,971 Reply and Amendment Under 37 C.F.R. §1.114image having a same visual display format as the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, the maintenance simulated image being a visual reproduction the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, wherein the display processing part generates the maintenance simulated image based on the display part data of the working machine specified by the monitoring terminal and the machine state data of the working machine at a date and time specified by the monitoring terminal, the generated maintenance simulated image having a visual display format identified by the information of the display part data as being associated with the working machine specified by the monitoring terminal.

The relevant disclosure regarding the bolded limitations is the following:

first display mode code is a code for identifying the display mode of the display device 13 of the overload preventing device 11. As described above, the display mode of the display device 13 may be different depending on the working machine 1. As the first display mode code, for example, different values are assigned to the display mode for domestic specifications and that for overseas specifications. It should be noted that the first display mode code may be replaced with a code for identifying the specification of the overload preventing device 11. 

[0038] The second display mode code is a code for identifying the display mode of the combination meter 17. As described above, the display mode of the combination meter 17 may be different depending on the working machine 1. As the second display mode code, for example, different values are assigned to the display mode for domestic specifications and that for overseas specifications. It should be noted that the second display mode code may be replaced with a code for identifying the specification of the combination meter 17.

[0039] The first display mode code and the second display mode code each correspond to a "display mode code" recited in the claims. The display mode code may be any code as long as it identifies the display mode of the working machine display device.
 
[0040] The first display mode code is associated with display part data that simulate the display mode of the display device 13 (working machine display device) of the overload preventing device 11. In addition, the second display mode code is associated with the display part data that simulate the display mode of the combination meter 17 (working machine display device). That is, the working18 machine master table M corresponds to a "first storage part" that previously stores the display part data that simulate the display mode of the working machine display device for each working machine 1.

[0041] As described above, the server 3 stores the machine state information, the display mode code, and the operating device code of the working machine 1 in association with the working machine ID of the working machine 1.

0042] 
The second operating device code is a code for identifying the type of the operating device 18. As described above, the specification of the operating device 18 may be different depending on the working machine 1. As the second operating device code, a unique value is assigned for each type of the operating device 18.

 [0043] The first operating device code and the second  operating device code correspond to the "operating device code" recited in the claims. The operating device code may
be any code as long as it identifies the type of the working machine operating device

[0044] The first operating device code is associated with operating part data that simulate the arrangement mode of switches and the like on the operation panel 14 (working machine operating device) of the overload preventing device 11. In addition, the second operating device code is associated with the operating part data that simulate the arrangement mode of switches and the like on the operating device 18 (working machine That is, the working machine master table M corresponds to a "third storage part" that stores the operating part data that simulate the arrangement mode of switches and the like on the working machine operating device for each working machine 1.

[0045] The working machine master table M includes the working machine ID, the first display mode code, the second display mode code, the first operating device code, and the second operating device code of the working machine 1, which are registered in advance for each working machine 1 to be monitored. 

[0061] Here, the data display program 36 includes each display mode code and a simulated image generation program corresponding to each operating device code. The simulated image generation program includes the display part data that simulate the display mode of the working machine display device for each working machine 1 and the operating part data that simulate the arrangement mode of the switches and the like on the working machine operating device for each working machine 1. The server 3 executes the simulated image generation program corresponding to the acquired display mode code or operating device code, and thus generates a corresponding simulated image. 

[0062] That is, the server 3 generates the display part simulated image that simulates the display mode of the display device 13 (working machine display device) of the26 overload preventing device 11, based on the display part data (display part data associated with the first display mode code) corresponding to the specified working machine 1 and the machine state data acquired from the working machine 1 (see Fig. 7). Specifically, the server 3 combines graphic data representing the working machine 1, included in the display part data, with the machine state data to generate the display part simulated image. The image data representing a crane as illustrated in Fig. 7 are graphic data. 

[0065] While the display part simulated image I1 reproduces a normal screen of the overload preventing device 11, the server 3 may generate a simulated image I3 that reproduces another screen. The simulated image I3 illustrated in Fig. 8 is an image that reproduces a maintenance screen of the overload preventing device 11 (hereinafter referred to as a "maintenance simulated image"). In this case, the machine state information includes maintenance information to be used for maintenance of the working machine 1. Data representing the maintenance information are stored in the machine state information transaction table T. 

[0068] Returning to Fig. 6, description will be continued. The server 3 transmits the generated simulated images I1 to I5 to the monitoring terminal 2 (step S24). Upon being transmitted from the server 3, the simulated images I1 to I5 are displayed in the web browser of the monitoring terminal 2 (step S14).

[0069] As described above, the machine state information is displayed in the monitoring terminal 2 in a display mode simulating the display mode of the working machine display device. Therefore, the operator OP of the working machine 1 and the service staff member SS on the terminal side are to see display in the same mode. As a result, the operator OP and service 

[0076] The server 3 includes the working machine master table M (first storage part), the machine state information transaction table T (second33 storage part), and the CPU 31 (display processing part). The working machine master table M previously stores the display part data that simulate the display mode of the working machine display device for each working machine 1. The machine state information transaction table T sequentially stores the machine state data representing the machine state information acquired from the working machine 1. In response to a request from the monitoring terminal 2, the CPU 31 generates the display part simulated image that simulates the display mode of the working machine display device, based on the display part data corresponding to a particular one of the working machines 1 and the machine state data acquired from the particular working machine 1, and causes the display device 25 to display the generated display part simulated image.

[0079] As described above, the machine state information of the specified working machine 1 is displayed in the monitoring terminal 2 in the display mode indicated by the display mode code of the working machine 1. Therefore, even if the display mode of the working machine display device differs for each working machine 1, it is possible to display the machine state information of the specified working machine 1 in the monitoring terminal 2, in a display mode corresponding to the working machine. Accordingly, the operator OP and the service staff member SS can see display in the same mode.

[0088] Figs. 13 and 14 illustrate display examples of simultaneously displaying the display part simulated image and the operating part simulated image. A display screen D1 illustrated in Fig. 13 includes the display part simulated image I1 that simulates the display device 13 of the overload preventing device 11, the operating part simulated image I2 that simulates the operation panel 14, and the maintenance simulated image I4 that simulates a display screen of the maintenance information, which are displayed on a single screen. A display screen D2 illustrated in Fig. 14 includes the display part simulated image I4 that simulates the combination meter 17, the operating part simulated image 15 that simulates the operating device 18, and the maintenance simulated image I4 that simulates the display screen of the maintenance information, which are displayed on a single screen. As the maintenance simulated image is displayed together with the display part simulated image and/or the operating part simulated image, the service staff member SS can easily specify a cause of abnormal occurrence, and can provide the operator OP with more accurate instructions.

There is a lack of disclosure regarding the first storage part storing the display part data used for simulating the visual display format of the maintenance screen. The Specification discloses that working machine master table M corresponds to the first storage part that previously stores the working machine ID, the first display mode code, the second display mode code, the first operating device code, and the second operating code of the working machine are stored per paragraphs 40 and 45. Paragraph 44 further discloses that the master table M includes the operating device codes where the master table M corresponds to a third storage part. 

There additionally is a lack of disclosure for how this maintenance simulated image is generated, it would appear from the specification that the invention can use the working machine ID to obtain the corresponding display codes associated with a particular display part data for the particular display part simulation image or particular operating part simulated image. It is not evident however how the maintenance simulated image is generated whether this is just based on the working machine ID such as Figures 13 and 14 would suggest, as the maintenance screen is the same, in conjunction with the corresponding maintenance information from the machine state information transaction table. Or in contrast to paragraph 65 in conjunction with Figure 8 that suggests that the server generates the maintenance simulated image in response to the particular display mode code such as for the overhead prevention device and incorporates the corresponding maintenance information from the machine state information transaction table. There is no code that pertains to the maintenance screen format used for generating the particular maintenance screen associated with the particular working machine in the Specification such that a maintenance simulated image of this maintenance screen can be generated and incorporating the particular machine state information selected.  

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

 				Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee et al. (US 20170372534) in view of Jericho et al. (US 20140089035). 

Referring to claims 1, 9, and 10, 

Steketee, which is directed towards a configurable monitor and parts management system discloses, 

A server configured to be used for maintenance, the (Claim 10 a maintenance) server being connected, via a network, to a plurality of working machines each including a working machine display device, in a display format predetermined for each of the working machines, that displays a maintenance screen used for maintenance and a working machine operating device to be used for predetermined operation, and to a monitoring terminal that includes a display part and remotely monitors information on the working machines, (Steketee paragraph 17 disclosing that the HDi (Heavy Duty interactive) monitors are affixed to a fleet of heavy-duty vehicles and work tools. Sensor data for the fleet of heavy-duty vehicles can enable additional functionality. For example, the sensor data can provide fleet vehicle data, maintenance data, usage information data, and location data that can be utilized by a fleet management application. Steketee paragraph 18 disclosing that the HDi monitors can include one or more communication systems for communicating with other HDI monitors in the system. This can be used for intra-vehicle communication and another communication system may be for other external communications such as to other heavy duty vehicles, an application, a user’s smart device, or a remote server. Steketee Figure 47 displaying the accelerometer data that can be displayed on a cell phone, tablet, computer, or monitor. Steketee paragraph 189 disclosing that the operation of tracking the accelerometer of a vehicle performing a specific function in particular an excavator in conjunction with paragraph 191 the tracked information can be displayed in variety of manners to display the event, time, and associated state classification. Steketee paragraph 206 disclosing the HDI monitor on each tool, attachment vehicle, can be tracked through the user’s mobile device to show status on such. Steketee paragraph 130 disclosing  the system may include a display and visual interface for a driver to interact with. For example, the driver can enter a user ID to rent more time, obtain training, provide feedback, or enter a maintenance mode. Steketee Fig 41 illustrating the events associated with the particular excavator in conjunction with paragraph 236 referring to the example shown in FIG. 41, an HDi can connect and accumulates time, temperature, and cycles to build a recommendation of wear and replacement for service and inventory control. Hoses can be manufactured with serial numbers that link to manufacturing dates, materials, and test data. When tracked in the field the cycles of these hoses are another aspect of wear. When we identify the cycles we have empirical data that can be compared with test data for predictive failure timing and ordering. This information can be linked to failure data and changed as materials change for specific serial numbers. By understanding events, cycles, hours of actual use and other impacting attributes like load vs. unloaded along with environmental conditions, there can be a continuously better understanding and prediction of maintenance and service issues. The examiner is interpreting that the event tracking of the particular vehicle (excavator) is the predetermined maintenance screen.)

the server comprising: a first storage part that previously stores display part data that is used for simulating the visual display format of the maintenance screen displayed in the working machine display device for each of the plurality of working machines, wherein the display part data includes information identifying a respective visual display format associated with each working machine of the plurality of working machines; 
; (Steketee paragraph 11 disclosing in one embodiment, the system includes storing a plurality of patterns representing heavy duty vehicle operation events in memory, affixing an HDi monitor to a heavy-duty vehicle, operating the heavy-duty vehicle over time, collecting sensor data with the HDi monitor as the heavy-duty vehicle is operated, and identifying a heavy-duty vehicle operation event by comparing the sensor data with the plurality of patterns stored in memory. Steketee paragraph 18 disclosing that the HDi monitors affixed to vehicles and work tools can include communication systems that can be used for intra-vehicle communication and another communication system may be for other external communications such as to other heavy duty vehicles, an application, a user’s smart device, or a remote server.  Steketee paragraph 206 disclosing the HDI monitor on each tool, attachment, and vehicle, can be tracked through a user’s mobile device to show status on such equipment. The health of equipment can be tracked through an application on the user’s mobile device. The mobile device can provide coaching, and training tailored to the specific vehicle, attachment, or work tool being used by an end user, can be viewed through a mobile application. The mobile device application can provide operator and vehicle performance metrics to an HDi system user. Steketee Fig 41 illustrating the events associated with the particular excavator including the information such as the date replaced, the hours of use, and the replace hours of use in conjunction with paragraph 236 referring to the example shown in FIG. 41, an HDi can connect and accumulates time, temperature, and cycles to build a recommendation of wear and replacement for service and inventory control. Hoses can be manufactured with serial numbers that link to manufacturing dates, materials, and test data. When tracked in the field the cycles of these hoses are another aspect of wear. When we identify the cycles we have empirical data that can be compared with test data for predictive failure timing and ordering. This information can be linked to failure data and changed as materials change for specific serial numbers. By understanding events, cycles, hours of actual use and other impacting attributes like load vs. unloaded along with environmental conditions, there can be a continuously better understanding and prediction of maintenance and service issues. Steketee paragraph 254 disclosing that one or more HDis can be configured to act as a hub that collects information from other HDi monitors and this hub can be programmed to relay information to a third party location for analysis or can be relayed to a user’s smartphone application and provide an output to the user in the application based on the information collected from the various HDi monitors. The examiner is interpreting that the stored event tracking associated with the particular vehicle of a plurality of vehicles is a particular maintenance screen for the vehicle, where there are different maintenance screens for different vehicles in the plurality of vehicles, used to identify the usage of particular parts associated with the particular vehicle of the plurality a vehicles and for making a determination of whether a replacement is needed.) 


a second storage part that sequentially stores machine state data representing the machine state information acquired, together with a working machine ID for identifying a working machine and date and time information, from the working machines; (Steketee paragraph 11 disclosing the system stores a plurality of patterns representing heavy duty vehicle operation events in memory and the HDi monitor collets sensor data as the vehicle operates and identifies an event by comparing the sensor data with patterns stored in the memory. Steketee Figure 71 illustrating that the part number, part serial number, and wear and maintenance data, etc. included in the cloud database. Steketee paragraph 270 upon the receipt of a running event, the event analysis engine stores that event in a sensor time line and includes the sensor ID, time stamp, force vector magnitude for the event.) 

a display processing part that generates a maintenance simulated -2-Patent Application No. 16/071,971 Reply and Amendment Under 37 C.F.R. §1.114image having a same visual display format as the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, the maintenance simulated image being a visual reproduction the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, wherein the display processing part generates the maintenance simulated image based on the display part data of the working machine specified by the monitoring terminal and the machine state data of the working machine at a date and time specified by the monitoring terminal, the generated maintenance simulated image having a visual display format identified by the information of the display part data as being associated with the working machine specified by the monitoring terminal. (Steketee paragraph 21 disclosing the HDi monitor includes a microprocessor (See specification paragraph 54 disclosing the display processing part is a CPU). Steketee paragraph 130 the system may include a display and interface for the driver to interact with for example to obtain training or to enter a maintenance mode (see Steketee Figure 75 illustrating the tablet includes a ‘Maintenance’ interface).. Steketee paragraph 167 disclosing that a table or matrix of work tools and operational guidelines can be created facilitating connections to specific vehicle and therefore enabling the operator to be aware and guide the user to utilize the work tool for increased or optimum productivity. The operational limits and capabilities of the work tool can be shared to the vehicle and the user enabling this shared data. Steketee paragraph 171 teaching that a user may scan a barcode of the asset and data can be looked up in an identification table for information associated with that equipment. Steketee Figure 34 displaying the Inventory tab which includes the equipment and attachments and associated health. Steketee Figure 30 illustrating the overview tab for a particular vehicle showing the status. The examiner is interpreting that users are able to view the operational data associated with the particular equipment either with the coaching to illustrate the operator data vs. the expert data or that the users may enter the maintenance mode associated with the particular equipment.   Steketee Fig 41 illustrating the maintenance events associated with the particular excavator in conjunction with paragraph 236 referring to the example shown in FIG. 41, an HDi can connect and accumulates time, temperature, and cycles to build a recommendation of wear and replacement for service and inventory control. Hoses can be manufactured with serial numbers that link to manufacturing dates, materials, and test data. When tracked in the field the cycles of these hoses are another aspect of wear. When we identify the cycles we have empirical data that can be compared with test data for predictive failure timing and ordering. This information can be linked to failure data and changed as materials change for specific serial numbers. By understanding events, cycles, hours of actual use and other impacting attributes like load vs. unloaded along with environmental conditions, there can be a continuously better understanding and prediction of maintenance and service issues. Steketee paragraph 254 disclosing that one or more HDis can be configured to act as a hub that collects information from other HDi monitors and this hub can be programmed to relay information to a third party location for analysis or can be relayed to a user’s smartphone application and provide an output to the user in the application based on the information collected from the various HDi monitors. The examiner is interpreting the event tracking for the particular vehicle of the plurality of vehicles is the particular maintenance screen that can be displayed in the HDi monitor in the vehicle or off the vehicle such as a user’s mobile device via an application.) 

Steketee does not disclose at a date and time specified by the monitoring terminal.

However Jericho, which is directed to mining operation control and review, teaches at a date and time specified by the monitoring terminal. (Jericho Figures 13-15, 17 and paragraph 89 disclosing that Figure 17 illustrates a table of incidents that may include, the date, number events, details, etc. The user may configure their view to show events that occurred within a different time period rather than the default display of events that have occurred during the present operation and one hour prior. Jericho paragraph 93 to display the events that occurred within a specific time period, the user may specify a date and time in the From and To field in the Incident management view.) 

	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Steketee and Jericho as Jericho further develops on monitoring of vehicles and machines.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho to incorporate at a date and time specified by the monitoring terminal with the motivation of providing users the ability to view events that occurred during a particular timeframe. (Jericho paragraph 92-93)

Note, Applicant has recited the storage parts generically. Any generic storage/memory is interpreted to be capable of being a single storage unit that user can define area of the storage for particular storage of information. In the present case previous machine state information for each working machine along with the operating part data for each operating device for each working machine, and the present machine state information are acquired from each working machine as they presently operate. Therefore the fact that the storage/memory is referred to as a first, second, or any further storage part does not make the claims patentable over the cited art.  

Referring to claim 4, 

Stekette further discloses, wherein the first storage part stores a display mode code for identifying the display mode-5- Preliminary AmendmentAttorney Docket No. 13-410-0023of the working machine display device, in association with the working machine ID, and the second storage part stores the machine state information in association with the working machine ID. (Steketee Figure 30 illustrating an overview screen of the HDi showing that particular vehicle or part (Sam’s dozier) and the status (idling). Steketee Figure 32 illustrating the operation tab which additionally illustrates the status and operation history denoted by day. Steketee Figure 33 illustrating the history tab which includes the vehicle id and associated events.)

Referring to claim 7, 

Steketee further discloses, wherein the machine state information includes overload preventing information for prevention of an overload state in the working machine, and vehicle travel information on travel of the working machine, the working machine display device includes a first display device that displays the overload preventing information, and a second display device that displays the vehicle travel information, and the display processing part causes the display part to simultaneously or selectively display a first display part simulated image that simulates a display mode of the first display device, and a second display part simulated image that simulates a display mode-6- Preliminary Amendment Attorney Docket No. 13-410-0023 of the second display device.  (Steketee paragraph 138 disclosing that if the HDi monitor can be connected to a vehicle CAN bus or a serial port to receive the telematics data (vehicle travel information) that can be pushed through an HDi monitor installed on the vehicle where additional features can be added. Steketee paragraph 206 by installing an HDi monitor on each attachment, tool, and vehicle in an HDi system, location of the vehicles, tools, and attachment can be track along with the health of such equipment such as the status of wear parts or any service alerts can be provided to a user through a central interface about all of the vehicles attachments, tool, and vehicles. The device can provide coaching, training, and event visibility and can be tailored to particular pieces of equipment. Steketee paragraph 342 disclosing how sound and ultrasonic sensors can be used to monitor patterns and general operation. Conditions can be recognized and monitored again for level of usage intensity, RPMs, speed, terrain, work, over time and the specific exposure envelope for each part. Steketee paragraph 345 disclosing when the system identifies specific patterns, it can suggest alternative control methods to reduce wear or stain on the vehicle.) 

Referring to claim 11, 

Steketee further discloses, wherein the display processing part initially presents, to the monitoring terminal, a remote monitoring screen including a list that includes the working machine IDs and dates and times, and then combines the display part data of the working machine specified by the monitoring terminal with the machine state data of the working machine, to present the combined data as the display part simulated image. (Steketee Figure 32 illustrating the operation tab for a particular vehicle (Sam’s Dozier) the present status and operation history with date and time. Steketee Figure 33 illustrating the History Tab which includes the machine information for two machines (DSK2 and 3290) and corresponding events summary calendar. Steketee Figure 34 illustrating the inventory tab which displays all of the equipment and identification information)

Steketee does not disclose at the specified date and time. 

However Jericho, teaches at the specified date and time. (Jericho Figures 13-15, 17 and paragraph 89 disclosing that Figure 17 illustrates a table of incidents that may include, the date, number events, details, etc./ The user may configure their view to show events that occurred within a different time period rather than the default display of events that have occurred during the present operation and one hour prior. Jericho paragraph 93 to display the events that occurred within a specific time period, the user may specify a date and time in the From and To field in the Incident management view.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho to incorporate at the specified date and time with the motivation of providing users the ability to view events that occurred during a particular timeframe. (Jericho paragraph 92-93)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee et al. (US 20170372534) in view of Jericho et al. (US 20140089035) and Stratton et al. (20080180523). 

Referring to claim 2, 

Steketee in view of Jericho does not disclose : a third storage part that stores operating part data that is used for simulating an arrangement mode of switches and the like on the working machine operating device for each of the working machines, wherein the display processing part generates an operating part simulated image that simulates the arrangement mode of the working machine operating device, based on the operating part data, and causes the display part to display the operating part simulated image together with the maintenance simulated image.

However Stratton, which is directed to simulation and control system for a machine, teaches a third storage part that stores operating part data that is used for simulating an arrangement mode of switches and the like on the working machine operating device for each of the working machines, wherein the display processing part generates an operating part simulated image that simulates the arrangement mode of the working machine operating device, based on the operating part data, and causes the display part to display the operating part simulated image together with the maintenance simulated image. (Stratton paragraph 16 teaching these sensing devices 16 a-e may automatically gather real-time data from machine 10, such as manipulation of tool 20, operation of power source 22, and/or machine travel characteristics (e.g., speed, torque, track slip rate, etc.); orientation and position of machine 10; fluid pressure, flow rate, temperature, contamination level, and/or viscosity; electric current and/or voltage levels; fluid (i.e., fuel, oil, water, etc.) consumption rates; loading levels (e.g., payload value, percent of maximum allowable payload limit, payload history, payload distribution, etc.); transmission output ratio; cycle time; idle time, grade; recently performed maintenance and/or repair operations; and other such pieces of information. Additional information may be generated or maintained by machine data module 16 such as the date, time of day, and operator information. The gathered data may be indexed relative to the time, day, date, operator, or other pieces of information, and communicated to controller 18 to trend the various operational aspects of machine 10, if desired. As illustrated in FIGS. 3 and 4, offboard system 34 may provide to a remote operator of machine 10 an onboard visual indication of the performance of machine 10 based on the received real-time information. For example, an information panel 50 may be included within the display area on monitor 44. Information panel 50 may include a plurality of indicators 50 a-i associated with respective parameter values derived from the received real-time information. Stratton paragraph 33 teaching as illustrated in FIGS. 3 and 4, offboard system 34 may provide to a remote operator of machine 10 an onboard visual indication of the performance of machine 10 based on the received real-time information. For example, an information panel 50 may be included within the display area on monitor 44. Information panel 50 may include a plurality of indicators 50 a-i associated with respective parameter values derived from the received real-time information. Stratton paragraph 34 teaching it is to be appreciated that any other parameter values of interest may be selectively provided in panel 50 based on the received real-time data in order to provide an augmented reality for the machine operator. Stratton Figures 3 and 4 and paragraphs 40-42 teaching that the controller may receive terrain information to generate a simulated 3-D environment of the site. The controller may also receive a plurality of available simulation capable machines associated with the site. The controller may display each available machine on the monitor and prompt the operator to select a desired machine for operation. The controller may receive real-time data concerning tool movement and/or loading of other machines for augmented simulation of the worksite environment and populate the 3-D environment with the machines associated with the site to display on the monitor for the operator. The controller allows to initiate the machine through the input device in conjunction with paragraph 46 the operator manipulates the input device in order to control work tool movement and the controller may simulate and update the display to as components are moved such as a boom, stick, or bucket the sensor will provide real-time position signal for communication to the user interface.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Steketee and Stratton as Stratton further develops on monitoring of machine operation at a remote location.

	Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho and Stratton to incorporate a third storage part that stores operating part data that is used for simulating e an arrangement mode of switches and the like on the working machine operating device for each of the working machines, wherein the display processing part generates an operating part simulated image that simulates the arrangement mode of the working machine operating device, based on the operating part data, and causes the display part to display the operating part simulated image together with the maintenance simulated image with the motivation of providing an augmented display based on real-time data measurements that include multiple simulated views of the machine, worksite, and various operational parameter values, such that an operator may comfortably and effectively control the machine and to be aware of associated maintenance or repair operations associated with the particular machine. (Stratton paragraphs 16 and 38) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee et al. (US 20170372534) in view of Jericho et al. (US 20140089035), Stratton et al. (20080180523) and Koshi (US 20180266081). 

Referring to claim 3, 

Steketee in view of Jericho and Stratton does not disclose wherein the third storage part stores an operating device code for identifying a type of the working machine operating device, in association with the working machine ID.

However Koshi, which is directed to a component information management system discloses teaches, wherein the third storage part stores an operating device code for identifying a type of the working machine operating device, in association with the working machine ID. (Koshi Figure 5 illustrating the parts information can include serial number, item number, parts name and identification number and paragraph 15 teaching that the part information preferably includes type information indicating a type of the target part, where the management apparatus includes a storage unit configured to store pieces of the parts information.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Steketee and Koshi as Koshi further develops on monitoring of parts associated with a working vehicle.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho, Stratton and Koshi to incorporate wherein the third storage part stores an operating device code for identifying a type of the working machine operating device, in association with the working machine ID with the motivation of comparing target parts against parts of the same type and the same type information to determine whether the target part is configured properly. (Koshi paragraph 15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee et al. (US 20170372534) in view of Jericho et al. (US 20140089035), and Nakamara et al. (JP 2007113229). 

Referring to claim 8, 

Steketee further discloses the display processing part generates a display part simulated image, which simulates a display mode of the workinq machine display device, based on the display part data of the working machine specified by a monitoring terminal and the machine state data of the workinq machine, (Steketee paragraph 21 disclosing the HDi monitor includes a microprocessor (See specification paragraph 54 disclosing the display processing part is a CPU). Steketee paragraph 130 the system may include a display and interface for the driver to interact with for example to obtain training or to enter a maintenance mode (see Steketee Figure 75 illustrating the tablet includes a ‘Maintenance’ interface). Steketee paragraphs 164-165 disclosing the system can determine whether operator needs basic training or active training while utilizing the work tool and enables monitoring to be associated with an interface and vehicles and work tools can be monitored to identify service and maintenance opportunities. Steketee paragraph 167 disclosing that a table or matrix of work tools and operational guidelines can be created facilitating connections to specific vehicle and therefore enabling the operator to be aware and guide the user to utilize the work tool for increased or optimum productivity. The operational limits and capabilities of the work tool can be shared to the vehicle and the user enabling this shared data. Steketee paragraph 171 teaching that a user may scan a barcode of the asset and data can be looked up in an identification table for information associated with that equipment. Steketee paragraph 172 disclosing that by identifying a work tool as it relates with a vehicle and the related specifications associated with operation make it possible to drive coaching moments and operational videos associated with that particular work tools and enables teaching and minimizing learning time or prevent issues associated from using a part of a tool or vehicle improperly. The examiner interprets a user is able to view a particular simulation of a particular work tool and the accompanying operational information associated with the work tool. Steketee paragraph 298 disclosing that the HDi system can provide coaching via the user’s mobile device or via output provided in the vehicle and can be based on the tracking data, for example, the type of vehicle, the type of attachment connected to the vehicle or the particular attachment connected to that vehicle. Steketee Figure 17 illustrating the operator data vs. the expert data such that may be compared. Steketee Figure 34 displaying the Inventory tab which includes the equipment and attachments and associated health. Steketee Figure 30 illustrating the overview tab for a particular vehicle showing the status. The examiner is interpreting that users are able to view the operational data associated with the particular equipment either with the coaching to illustrate the operator data vs. the expert data or that the user’s may enter the maintenance mode associated with the particular equipment.  ) 

Steketee does not disclose at a date and time specified by the monitoring terminal.

However Jericho, further teaches at a date and time specified by the monitoring terminal. (Jericho Figures 13-15, 17 and paragraph 89 disclosing that Figure 17 illustrates a table of incidents that may include, the date, number events, details, etc./ The user may configure their view to show events that occurred within a different time period rather than the default display of events that have occurred during the present operation and one hour prior. Jericho paragraph 93 to display the events that occurred within a specific time period, the user may specify a date and time in the From and To field in the Incident management view.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho to incorporate at a date and time specified by the monitoring terminal with the motivation of providing users the ability to view events that occurred during a particular timeframe. (Jericho paragraph 92-93)

Steketee in view of Jericho does not disclose wherein the display part data includes data relating to a display language or unit system used in the working machine display device, and the display processing part switches display of the machine state information in the display part simulated image, based on the data relating to the display language or the unit system.

However Nakamura, which is directed to a display device for a working machine teaches, wherein the display part data includes data relating to a display language or unit system used in the working machine display device, and the display processing part switches display of the machine state information in the display part simulated image, based on the data relating to the display language or the unit system. (Nakamura Figures 4-5 illustrating the language selection screen displayed on a monitor and an example in which Japanese and English password input screens are displayed on a monitor, respectively. Nakamura paragraphs 37-38 teaching that the language in the display can be automatically set to the language used in the area. Users may also manually select a language through the language setting unit. The language selection screen is displayed on a display part to set a language such as shown in Figure 4.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Steketee and Nakamura as Nakamura further develops on updating the language associated with a monitor of a working machine.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Steketee in view of Jericho and Nakamura to incorporate wherein the display part data includes data relating to a display language or unit system used in the working machine display device, and the display processing part switches display of the machine state information in the display part simulated image, based on the data relating to the display language or the unit system with the motivation of enabling operators using the working machine to manually set the language to that of the particular language used by the operator. (Nakamura paragraph 37)
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered.

With regards to Applicant’s amendments and arguments, on page 10 of the Remarks filed December 1, 2021, regarding the 112(a) rejection the examiner finds unpersuasive. The examiner, as previously stated, has noted how the maintenance screen information is not included in the first storage in view of the disclosure as discussed in detail in the 112(a) rejection. Applicant’s incorporation of subject matter from paragraphs 69 and 79 does not overcome this rejection as these paragraphs further embellish on the display codes, in particular the display mode with the machine state information that do not comprise a display code for a maintenance screen. For example the machine state information regarding the working machine is incorporated for display for the generated display of the combination meter as illustrated in Figure 9. (See paragraph 66)  Additionally with regards to the generation of the maintenance simulated image there is still insufficient disclosure regarding how this maintenance screen is actually obtained for the particular working machine as discussed in the 112 (a) rejection as the display part data does not comprise the maintenance screen information as the display mode codes as part of the display part data pertain to equipment related to the working machine such as the overhead prevention device or the combination meter and not a maintenance screen.  
In response to applicant’s arguments on pages 10-19, regarding the art rejections, Applicant argues that the each of the cited prior art references fail to teach 
a first storage part that previously stores display part data that is used for simulating the visual display format of the maintenance screen displayed in the working machine display device for each of the plurality of working machines, wherein the display part data includes information identifying a respective visual display format associated with each working machine of the plurality of working machines; a display processing part that generates a maintenance simulated -2-Patent Application No. 16/071,971 Reply and Amendment Under 37 C.F.R. §1.114image having a same visual display format as the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, the maintenance simulated image being a visual reproduction the maintenance screen displayed in the working machine display device of the working machine specified by the monitoring terminal, wherein the display processing part generates the maintenance simulated image based on the display part data of the working machine specified by the monitoring terminal and the machine state data of the working machine at a date and time specified by the monitoring terminal, the generated maintenance simulated image having a visual display format identified by the information of the display part data as being associated with the working machine specified by the monitoring terminal

The examiner respectfully disagrees in view of the cited portions of Steketee, as Steketee refers to how the information regarding the particular events associated with particular parts of a particular vehicle of a plurality of vehicles are stored and can be viewed for display on the HDi monitor associated with the particular vehicle or via a smartphone application for the facilitation of predictive maintenance or service for a particular vehicle of the plurality of vehicles.  Therefore the examiner has maintained the 103 rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Miyoshi (US 20140258908) – directed to a machine display system for facilitating communication between an operator and a remotely-located person. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689